                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



KOREEN W.,1                                                              Case No. 6:18-cv-02233-SB

                       Plaintiff,                                          OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Koreen W. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her application for Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act. The Court has jurisdiction to hear

Plaintiff’s appeal pursuant to 42 U.S.C. § 405(g). For the reasons explained below, the Court

reverses the Commissioner’s decision and remands Plaintiff’s case for an award of benefits.

///


       1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
                                   STANDARD OF REVIEW

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035,

1039 (9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either the grant or

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                         BACKGROUND

I.     PLAINTIFF’S APPLICATION

       Plaintiff was born in August 1967, making her forty-eight years old on September 24,

2015, the alleged disability onset date. (Tr. 14, 23.) Plaintiff is a high school graduate and has

past relevant work experience as a patch setter and hand bander. (Tr. 22-23, 32, 56.) In her DIB




PAGE 2 – OPINION AND ORDER
application, Plaintiff alleged disability due to diabetes, “severe” neuropathy, and depression.2

(Tr. 61, 72.)

        The Commissioner denied Plaintiff’s application initially and upon reconsideration, and

on April 27, 2016, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

(Tr. 14.) Plaintiff and a vocational expert (“VE”) appeared and testified at a hearing held on

January 25, 2018. (Tr. 30-59.) On April 4, 2018, the ALJ issued a written decision denying

Plaintiff’s DIB application. (Tr. 14-24.) On October 25, 2018, the Appeals Council denied

Plaintiff’s request for review, making the ALJ’s written decision the final decision of the

Commissioner. (Tr. 1-6.) Plaintiff now seeks judicial review of the ALJ’s decision. (Compl. ¶¶

1-5.)

II.     THE SEQUENTIAL PROCESS

        A claimant is considered disabled if he or she is unable to “engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which . . . has lasted or can be expected to last for a continuous period of not less than 12

months[.]” 42 U.S.C. § 423(d)(1)(A). “Social Security Regulations set out a five-step sequential

process for determining whether an applicant is disabled within the meaning of the Social


        2
          To be eligible for DIB, “a worker must have earned a sufficient number of [quarters of
coverage] within a rolling forty quarter period.” Herbert v. Astrue, No. 07-cv-01016, 2008 WL
4490024, at *4 n.3 (E.D. Cal. Sept. 30, 2008). Workers accumulate quarters of coverage based
on their earnings. Id. Typically, “the claimant must have a minimum of twenty quarters of
coverage [during the rolling forty quarter period to maintain insured status]. . . . The termination
of a claimant’s insured status is frequently referred to as the ‘date last insured’ or ‘DLI.’” Id.
(citations omitted). Thus, Plaintiff’s date last insured of December 31, 2020 (see Tr. 14) reflects
the date on which her insured status terminated based on the prior accumulation of quarters of
coverage. If Plaintiff established that she was disabled on or before December 31, 2020, she is
entitled to DIB. See Truelsen v. Comm’r Soc. Sec., No. 2:15-cv-02386, 2016 WL 4494471, at *1
n.4 (E.D. Cal. Aug. 26, 2016) (“To be entitled to DIB, plaintiff must establish that he was
disabled . . . on or before his date last insured.” (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th
Cir. 1999))).

PAGE 3 – OPINION AND ORDER
Security Act.” Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five

steps are: (1) whether the claimant is currently engaged in any substantial gainful activity; (2)

whether the claimant has a severe impairment; (3) whether the impairment meets or equals a

listed impairment; (4) whether the claimant can return to any past relevant work; and (5) whether

the claimant is capable of performing other work that exists in significant numbers in the

national economy. Id. at 724-25. The claimant bears the burden of proof for the first four steps.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001). If the claimant fails to meet the

burden at any of those steps, the claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137,

140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations

omitted).

III.   THE ALJ’S DECISION

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 14-24.) At step one, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since September 24, 2015, the alleged disability onset date. (Tr. 16.)

At step two, the ALJ determined that Plaintiff suffered from the following severe impairments:

“Diabetes mellitus with neuropathy, bilateral knee osteoarthritis and asthma.” (Tr. 16.) At step

three, the ALJ concluded that Plaintiff did not have an impairment that meets or equals a listed

impairment. (Tr. 17.) The ALJ then concluded that Plaintiff had the residual functional capacity

(“RFC”) to perform light work, subject to these limitations: (1) Plaintiff can lift and carry twenty
PAGE 4 – OPINION AND ORDER
pounds occasionally and ten pounds frequently, (2) Plaintiff can stand and walk for a total of

four hours during an eight-hour workday, (3) Plaintiff can sit for a total of six hours during an

eight-hour workday, (4) Plaintiff can occasionally stoop, kneel, crouch, crawl, and climb ramps

and stairs, (5) Plaintiff can frequently balance, (6) Plaintiff cannot climb ladders, ropes, or

scaffolds, (7) Plaintiff must avoid “concentrated exposure to fumes, odors, dusts, gases and

poorly ventilated areas,” (8) Plaintiff must avoid “even moderate exposure to workplace

hazards,” (9) Plaintiff needs to be limited to “no more than occasional bilateral feeling,” and (10)

Plaintiff needs to be limited to “no more than occasional bilateral foot control operation.”

(Tr. 18.) At step four, the ALJ concluded that Plaintiff was unable to perform her past relevant

work as a patch setter and hand bander. (Tr. 22.) At step five, the ALJ concluded that Plaintiff

was not disabled because a significant number of jobs existed in the national economy that she

could perform, including work as a laundry sorter, gate guard, and inspector and hand packager.

(Tr. 23-24.)

                                           DISCUSSION

       In this appeal, Plaintiff argues that the ALJ erred by failing to provide: (1) specific, clear,

and convincing reasons for discounting her testimony; and (2) germane reasons for discounting

the opinion of her treating physician’s assistant, Jon Gambill (“Gambill”). (Pl.’s Opening Br. at

5-6.) As explained below, the Court concludes that the Commissioner’s decision is based on

harmful legal error and not supported by substantial evidence. The Court further concludes that

Plaintiff satisfies the credit-as-true standard, and the Court does not have serious doubt about

whether Plaintiff is disabled. Accordingly, the Court remands Plaintiff’s case for an award of

benefits.

///

///
PAGE 5 – OPINION AND ORDER
I.        PLAINTIFF’S SYMPTOM TESTIMONY

          A.     Applicable Law

          The Ninth Circuit has “established a two-step analysis for determining the extent to

which a claimant’s symptom testimony must be credited[.]” Trevizo v. Berryhill, 871 F.3d 664,

678 (9th Cir. 2017). “First, the ALJ must determine whether the claimant has presented objective

medical evidence of an underlying impairment ‘which could reasonably be expected to produce

the pain or other symptoms alleged.’” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)

(quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)). Second, “[i]f the claimant meets

the first test and there is no evidence of malingering, the ALJ can only reject the claimant’s

testimony about the severity of the symptoms if she gives specific, clear and convincing reasons

for the rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (citation and quotation

marks omitted).

          Under Ninth Circuit case law, clear and convincing reasons for rejecting a claimant’s

subjective symptom testimony “include conflicting medical evidence, effective medical

treatment, medical noncompliance, inconsistencies in the claimant’s testimony or between her

testimony and her conduct, daily activities inconsistent with the alleged symptoms, and

testimony from physicians and third parties about the nature, severity and effect of the symptoms

complained of.” Bowers v. Astrue, No. 11-cv-583-SI, 2012 WL 2401642, at *9 (D. Or. June 25,

2012) (citing Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th Cir. 2008), Lingenfelter v. Astrue,

504 F.3d 1028, 1040 (9th Cir. 2007), and Light v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir.

1997)).

          B.     Analysis

          In this case, there is no evidence of malingering and the ALJ determined that Plaintiff has

provided objective medical evidence of underlying impairments which might reasonably produce

PAGE 6 – OPINION AND ORDER
the symptoms alleged. (See Tr. 19, reflecting that the ALJ determined that Plaintiff’s “medically

determinable impairments could reasonably be expected to cause the alleged symptoms”). The

ALJ was therefore required to provide specific, clear, and convincing reasons for discrediting

Plaintiff’s symptom testimony. See Ghanim, 763 F.3d at 1163. The ALJ failed to meet that

standard here.

                 1.    Reported Activities

        The ALJ discounted Plaintiff’s symptom testimony on the ground that it is inconsistent

with her reported activities. (Tr. 22.) In support of this finding, the ALJ noted that Plaintiff

reported that she “did her own activities of daily living,” she drove, she “took care of her two

dogs and a cat,” and she “has guardianship of her grandson,” which the ALJ found “[m]ost

significant[].” (Tr. 22.) The ALJ in turn concluded that Plaintiff’s “activities of daily living are

inconsistent with the presence of persistently debilitating symptoms,” noting that (1) “[u]nless

appropriately fitted, driving requires the use of both the lower extremities and the use of hands,”

and (2) “[c]aring for animals and serving as guardian for a child are tasks that are demanding.”

(Tr. 22.)

        “Engaging in daily activities that are incompatible with the severity of symptoms alleged

can support an adverse credibility determination.” Ghanim, 763 F.3d at 1165. Here, substantial

evidence does not support the ALJ’s finding that Plaintiff’s level of activity is inconsistent with

her claimed limitations. See Garrison, 759 F.3d at 1016 (“Recognizing that ‘disability claimants

should not be penalized for attempting to lead normal lives in the face of their limitations,’ we

have held that ‘[o]nly if [the claimant’s] level of activity [is] inconsistent with [the claimant’s]

claimed limitations would these activities have any bearing on [her] credibility.’”) (citation

omitted).



PAGE 7 – OPINION AND ORDER
       As an initial matter, the ALJ found it “[m]ost significant[]” that Plaintiff reported that she

“has guardianship of her grandson.” (Tr. 22.) It is true that Plaintiff’s treatment records include

one reference to a report that Plaintiff “will be taking care of her grandson because she now has

guardianship.” (See Tr. 354, showing that Plaintiff made this report to Gambill on November 13,

2015). Although the ALJ referred to caring for a grandchild as a “demanding” task, the record

provides no details as to what Plaintiff’s childcare activities involved. In fact, the ALJ never

confirmed that Plaintiff ever cared for her grandson. That is significant because Plaintiff filled

out a function report (with her friend’s assistance) on February 28, 2016 (i.e., several months

after Gambill noted that Plaintiff “will be taking care of her grandson”), which states (1) Plaintiff

“typically self-isolates” but will “go see her grandson” on “a good day,” (2) Plaintiff does not

engage in social activities, such as visiting her grandson, “every week,” (3) Plaintiff does not “go

anywhere on a regular basis,” and (4) Plaintiff “rarely feels good enough to go out once a week

to see her son/grandson.” (Tr. 193, 197.) This record evidence shows that the ALJ’s reliance on

Plaintiff’s childcare activities was misplaced. Cf. Trevizo v. Berryhill, 871 F.3d 664, 676-82 (9th

Cir. 2017) (holding that the ALJ erred in discounting the claimant’s testimony and treating

physician’s opinion based on the claimant’s childcare activities and emphasizing that the record

provided “almost no information” and “no details” about what those childcare activities

involved).

       In discounting Plaintiff’s testimony, the ALJ also relied on the fact that Plaintiff drives

and cares for animals. It is well settled that an ALJ errs when he disregards a claimant’s

limitations in performing her activities. See Meuser v. Colvin, 838 F.3d 905, 913 (7th Cir. 2016)

(explaining that “‘[a]n ALJ cannot disregard a claimant’s limitations in performing’ daily

activities,” and noting that the ALJ discounted the claimant’s testimony based on the claimant’s



PAGE 8 – OPINION AND ORDER
ability to complete chores, but the “ALJ ignored evidence” that the claimant received help from

family members and rarely left the house) (citation omitted); Scrogham v. Colvin, 765 F.3d 685,

698-99 (7th Cir. 2014) (explaining that an ALJ errs by “consider[ing] evidence about [a

claimant’s] activities selectively, ignoring evidence that contradicted her findings”); Eckloff v.

Berryhill, No. 17-cv-01049, 2019 WL 2418987, at *5 (D. Nev. June 10, 2019) (“[T]he ALJ was

not permitted to cherry-pick only the details from the function report that support a denial of

benefits and conclude that her activity of daily living are fully intact.”) (citation omitted). The

ALJ here did just that. (Cf. Tr. 49, 191-92, 197, reflecting that Plaintiff testified that she lives

with friends who “help” her care for her animals, she only drives “short distances” on “days she

is feeling good,” she “rarely feels good enough to go out once a week to see her son/grandson,”

and she “typically can barely function enough to get by from day to day”). Accordingly, the

Court concludes that the ALJ erred in discounting Plaintiff’s symptom testimony based on her

ability to occasionally drive short distances and ability to care for animals with her friends’

assistance.3

        Finally, in discounting Plaintiff’s testimony based on her reported activities, the ALJ

relied on the fact that Gambill noted that Plaintiff “did her own activities of daily living[.]”

(Tr. 22, citing Tr. 494). On September 2, 2016, Gambill did note that Plaintiff was “doing her

own ADLs,” but he also noted that Plaintiff was “currently disabled” because she continued to


        3
          In discussing Plaintiff’s ability to drive, the ALJ emphasized that “[u]nless
appropriately fitted, driving requires the use of both the lower extremities and the use of hands.”
(Tr. 22.) That’s true, but Plaintiff never testified that she cannot ever use her lower extremities
and hands; rather, Plaintiff testified that her impairments greatly impair her ability to do so. (See,
e.g., Tr. 197, reflecting that Plaintiff testified that her impairments, such as diabetic neuropathy
in her hands and lower extremities, have “forced [her] to rely on her friends [and] family for
even basic needs”). Further, the record does not address whether Plaintiff’s car is “fitted” with
any assistive devices. Thus, it is evident that the ALJ’s reliance on Plaintiff’s ability to drive was
misplaced.

PAGE 9 – OPINION AND ORDER
suffer from “severe neuropathy” in her “lower extremity and hand.” (Tr. 494.) Furthermore,

Plaintiff’s testimony makes clear that her “own ADLs” were extremely limited due to her

diabetes and peripheral neuropathy. (See Tr. 190-92, showing that Plaintiff testified that her

housework consists of doing her laundry and sweeping “small areas” on “a good day,” she

“cannot do yard work,” her house and yardwork limitations are due to the pain and numbness in

her hands, legs, and feet, and she has a hard time getting to and from the bathroom on “bad

days”). Accordingly, the ALJ’s reliance on Plaintiff’s ability to perform her “own ADLs” was

misplaced.

        In summary, the ALJ erred in discounting Plaintiff’s testimony based on her reported

activities.

               2.      Effective Treatment

        The ALJ also discounted Plaintiff’s testimony on the ground that her allegedly

debilitating impairments (diabetes, peripheral neuropathy, etc.) were controlled effectively with

treatment during the relevant period. (See Tr. 20, reflecting that the ALJ stated that Plaintiff’s

testimony is “not entirely consistent with the medical evidence and other evidence in the record”

and “not objectively supported,” and then emphasized in “regard to [Plaintiff’s] diabetes with

neuropathy” that Plaintiff’s “diabetes has been well controlled with medication during the

relevant period”; see also Def.’s Br. at 2-3, arguing that the ALJ provided three legally sufficient

reasons for discounting Plaintiff’s testimony, and that the ALJ appropriately discounted

Plaintiff’s testimony on the ground that “treatment adequately controlled [her] allegedly

disabling impairments”).

        It is well settled that an ALJ may discount a claimant’s symptom testimony based on

effective treatment. See Bettis v. Colvin, 649 F. App’x 390, 391 (9th Cir. 2016) (holding that the

ALJ met the clear and convincing reasons standard, and stating that the ALJ appropriately
PAGE 10 – OPINION AND ORDER
discounted the claimant’s testimony on the ground that his “condition improved with treatment,”

because “‘[i]mpairments that can be controlled effectively with [treatment] are not disabling’”)

(citation omitted). As explained below, substantial evidence does not support the ALJ’s

determination that Plaintiff’s allegedly debilitating impairments were effectively controlled with

treatment.

       Plaintiff’s primary diagnosis is peripheral neuropathy. (Tr. 60, 65, 77, 84, 288.)

Plaintiff’s ability to control her peripheral neuropathy is dependent upon her ability to control her

diabetes. (See Tr. 462, 469, 474, reflecting that Gambill stated that Plaintiff “has neuropathy pain

from uncontrolled diabetes”). The record shows that Plaintiff’s diabetes and peripheral

neuropathy were not effectively controlled. (See Tr. 256, noting that on October 2, 2015,

Plaintiff continued to suffer from “ongoing elevated glucose and severe peripheral neuropathy,”

Plaintiff’s exam was “positive for sensation loss through the entire exam,” and Plaintiff was

“having breakthrough pain that [was] quite significant”; Tr. 232, indicating that on November

13, 2015, Plaintiff reported that she continued to suffer from neuropathy pain, which made it

“hard to exercise, walk, or do any kind of activities without being in a lot of pain”; Tr. 224,

showing that on December 24, 2015, the consultative examiner, who reviewed Plaintiff’s

records, stated that Plaintiff’s diagnoses included “sub-optimally controlled” diabetes; Tr. 252,

reflecting that on May 10, 2016, Plaintiff reported that her pain medication was “not helping”;

Tr. 244, noting that on May 18, 2016, Gambill stated that Plaintiff’s symptoms have “gradually

gotten worse over the years to the point where at this point she cannot functionally work and

hold a job,” and Plaintiff had “very little feeling at this time” in her lower extremities and a

“severe burning pain” in her hand; Tr. 482, indicating that on February 22, 2017, Gambill stated

that Plaintiff’s recent blood sugar tests showed that her diabetes was “[u]ncontrolled,” even



PAGE 11 – OPINION AND ORDER
though she was “compliant in taking her medication”; Tr. 475, showing that on April 19, 2017,

Gambill noted that Plaintiff’s sugars were “uncontrolled,” even though she was “testing sugars 3-

4 times daily” and “abstain[ing] from bread and . . . sugars”; Tr. 446, noting that on July 14,

2017, Plaintiff’s test results showed elevated Hemoglobin A1C levels and elevated fasting blood

sugar levels; Tr. 462, 469, 474, reflecting that on June 9, August 4, and September 29, 2017,

Gambill stated that Plaintiff “has neuropathy pain from uncontrolled diabetes”; Tr. 457,

indicating that on November 22, 2017, Gambill stated that Plaintiff’s diabetes and neuropathy

were “[u]controlled at this time with recent A1C=9.2 with glucose=174”; Tr. 453, showing that

on December 14, 2017, more than two years after Plaintiff alleged the onset of disability,

Gambill referred to Plaintiff’s “Type 2 [d]iabetes . . . [w]ith [d]iabetic neuropathy” as

“[u]ncontrolled”).

       Given the evidence described above, the Court cannot conclude that substantial evidence

supported the ALJ’s decision to discount Plaintiff’s testimony on the ground that “treatment

adequately controlled [her] allegedly disability impairments” (Def.’s Br. at 2), because the record

shows that Plaintiff’s diabetes and peripheral neuropathy were not adequately controlled by

treatment.

               3.      The Consultative Examiner’s Opinion

       Third, and finally, the Commissioner argues that the ALJ was “justified in relying on [the

consultative examiner’s opinion] to discount Plaintiff’s allegations.” (Def.’s Br. at 3, citing

Tr. 20-21). The Commissioner further argues that the consultative examiner’s opinion “‘alone

constitutes substantial evidence’ supporting [the ALJ’s symptom analysis] ‘because it rests on

[the examiner’s] own independent examination of [the claimant].’” (Def.’s Br. at 3) (citation

omitted).



PAGE 12 – OPINION AND ORDER
       In her decision, the ALJ stated that the “overall condition stability” reflected in Plaintiff’s

medical records “align[ed] with” the opinion of the consultative examiner, Derek Leinenbach,

M.D. (“Dr. Leinenbach”), who examined Plaintiff on December 14, 2015.4 (See Tr. 21, 222-25.)

After assigning “great weight” to Dr. Leinenbach’s opinion, the ALJ also stated that Plaintiff’s

“medical records does not contain any objective findings or treatment notes that would support

[finding that Plaintiff] is much more limited than assessed by Dr. Leinenbach.” (Tr. 21)

(emphasis added).

       Substantial evidence does not support the ALJ’s findings. As described above, the record

shows that Plaintiff’s diabetes and peripheral neuropathy were not effectively controlled. In fact,

even Dr. Leinenbach stated that Plaintiff’s medical records showed that her diabetes was “sub-

optimally controlled.” (Tr. 224.) If Plaintiff’s diabetes is uncontrolled, and if Plaintiff “has

neuropathy pain from [her] uncontrolled diabetes” (Tr. 462, 469, 474), substantial evidence does

not support the ALJ’s finding that Plaintiff’s medical records reflect “overall condition stability,”

nor that the records align with Dr. Leinenbach’s opinion.

       Further, substantial evidence does not support the ALJ’s finding that Plaintiff’s medical

records do not contain “any objective findings or treatment notes that would support [finding that

Plaintiff] is much more limited than assessed by Dr. Leinenbach.” (Tr. 21) (emphasis added).

There are numerous treatment notes and objective findings demonstrating that Plaintiff is much



       4
          After examining Plaintiff and reviewing Plaintiff’s medical records, Dr. Leinenbach
opined that (1) Plaintiff can stand and walk for a total of four hours during an eight-hour
workday, (2) Plaintiff can sit “without limitation,” (3) Plaintiff can lift and carry twenty pounds
occasionally and ten pounds frequently, (4) Plaintiff can engage in no more than occasional
crouching and climbing, (5) Plaintiff “can reach, handle, and finger without limitation,” (6)
Plaintiff can engage in no more than occasional feeling, and (7) Plaintiff should not work “at
unprotected heights” or “near dust, fumes, and gases.” (Tr. 225.) In finding that Plaintiff was not
disabled, the ALJ relied largely on Dr. Leinenbach’s opinion. (Compare Tr. 18, 24, with Tr. 50-
51, and Tr. 225).
PAGE 13 – OPINION AND ORDER
more limited. (See supra Part I.B.2; Tr. 347, showing that on March 26, 2010, over five years

before the alleged onset date, Plaintiff’s nerve conduction studies showed “electrophysiologic

evidence to suggest a lumbar radiculopathy,” and “electrophysiologic evidence to suggest” the

presence of “sensorimotor peripheral neuropathy”; Tr. 288, reflecting that on April 11, 2013,

Plaintiff was suffering “severe burning leg pains from neuropathy for 3 years,” which was

“getting worse”; Tr. 316, indicating that on July 17, 2014, Gambill observed that Plaintiff was

“walking with a limp that [was] quite noticeable,” and Plaintiff was “warm to [the] touch” and

exhibited decreased sensation; Tr. 238, noting that on March 4, 2015, Plaintiff, who had worked

at the same job for nearly twenty-seven years, missed “work for a month” because of her

“neuropathy symptoms”; Tr. 256, showing that on October 2, 2015, Gambill stated that Plaintiff

continued to suffer from “ongoing elevated glucose and severe peripheral neuropathy,” and that

Plaintiff’s examination was “positive for sensation loss through the entire exam”; Tr. 244,

showing that on May 18, 2016, Gambill stated that Plaintiff’s symptoms have “gradually gotten

worse over the years to the point where at this point she cannot functionally work and hold a

job”; Tr. 435, indicating that on February 13, 2017, Gambill referred Plaintiff, who recently had

her “right 2nd [toe]nail . . . removed due to infection,” to a podiatrist for a “diabetic foot check”;

Tr. 482, noting that on February 22, 2017, Gambill stated that Plaintiff’s recent blood sugar tests

showed that her diabetes was “[u]ncontrolled,” Tr. 433-37, showing that on March 20, 2017,

Plaintiff’s podiatrist needed to perform “a total nail avulsion to [Plaintiff’s] right great toenail”

because she had a “painful ingrown nail[],” and diagnosed Plaintiff with “Diabetes University of

Texas foot risk category 1”; Tr. 446, reflecting that on July 14, 2017, Plaintiff’s test results

showed elevated Hemoglobin A1C levels and elevated fasting blood sugar levels; Tr. 457, noting

that on November 22, 2017, Gambill stated that Plaintiff’s diabetes and neuropathy were



PAGE 14 – OPINION AND ORDER
uncontrolled “with recent A1C=9.2 with glucose=174”; Tr. 516-20, reflecting that on December

14, 2017, Gambill opined that Plaintiff suffers from limitations that the VE testified would

preclude gainful activity, and cited Plaintiff’s A1C levels and “sensory neural reduction in

mono[filament] testing”).

       In sum, the ALJ erred to the extent that she discounted Plaintiff’s testimony based on

Dr. Leinenbach’s opinion.5

               4.      Conclusion

       The Commissioner argues that the ALJ appropriately discounted Plaintiff’s testimony

based on (1) her reported activities, (2) the fact that her allegedly debilitating impairments were

controlled effectively with treatment, and (3) Dr. Leinenbach’s opinion. (Def.’s Br. at 2-3.) None

of these reasons are supported by substantial evidence. Accordingly, the Court concludes that the

ALJ failed to provide clear and convincing reasons for discounting Plaintiff’s symptom

testimony.

II.    GAMBILL’S OPINION

       Plaintiff argues that the ALJ failed to provide legally sufficient reasons for rejecting the

opinion of her physician’s assistant, Gambill. “Only physicians and certain other qualified

specialists are considered ‘[a]cceptable medical sources.’” Ghanim, 763 F.3d at 1161 (quoting

Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012)). Physician’s assistants are considered


       5
         Aside from Gambill and Dr. Leinenbach, the only other medical sources who assessed
the severity of Plaintiff’s diabetic neuropathy were the non-examining state agency physicians.
Unlike Dr. Leinenbach’s opinion, the ALJ discounted the state agency physicians’ opinions
because she determined that they did not “adequately account” for Plaintiff’s “diabetic
neuropathy affecting the hands and feet.” (Tr. 21.) In other words, the ALJ found that the non-
examining state agency physicians’ opinions were not restrictive enough. Notably, however, the
non-examining state agency physicians’ opinions account for most of the limitations that
Dr. Leinenbach identified and are more restrictive in several ways. (Compare Tr. 66-68, 79-81,
with Tr. 224.)

PAGE 15 – OPINION AND ORDER
“other sources,” not acceptable medical sources. Ruiz v. Colvin, 638 F. App’x 604, 606 (9th Cir.

2016) (citing Molina, 674 F.3d at 1110). “Opinion evidence from treating physician’s assistants

may be discredited so long as the ALJ provides germane reasons for doing so.” Id. (citation

omitted).

        On December 14, 2017, Gambill completed a Medical Evaluation form. (Tr. 516-20.)

Gambill explained that Plaintiff has been treated on a monthly basis at his clinic for several

decades, Plaintiff’s diagnoses are diabetes and peripheral neuropathy, Plaintiff’s symptoms

include a burning sensation deep in her legs, feet, and toes, and his clinical findings include

elevated A1C levels and “sensory neural reduction in mono[filament] testing.” (Tr. 516-17.)

Gambill also opined that Plaintiff needs to lie down “periodically during the day,” Plaintiff can

stand and walk less than one hour during an eight-hour workday, Plaintiff would need

unscheduled work breaks every thirty minutes, Plaintiff would need to elevate her legs for three

to six hours “in a physical 8-hour period,” and Plaintiff’s “medical problems [would] prevent her

from being able to maintain a regular work schedule . . . [at least] 4 days per month.” (Tr. 517-

20.)

        The ALJ assigned “little weight” to Gambill’s opinion because she found that it did “not

align with his observations.” (Tr. 21.) In the paragraph addressing Gambill’s opinion, the ALJ

added that (1) “while it may be true that [Plaintiff] had difficulties sustaining her last job [after

nearly twenty-seven years], it was also much heavier work [at a mill],” and (2) “I am persuaded

that [Plaintiff] would be able to sustain work within the limits articulated in the [RFC], which is

light work and which contains provisions accommodating [Plaintiff’s] physical impairments.”

(Tr. 21.)




PAGE 16 – OPINION AND ORDER
        The Commissioner does not assert that the ALJ’s commentary about Plaintiff’s

difficulties sustaining her past work and the ALJ’s belief that Plaintiff can perform a modified

version of light work were germane reasons for rejecting Gambill’s opinion. (See Def.’s Br. at

4.) Instead, the Commissioner argues that the ALJ appropriately discounted Gambill’s opinion

on the ground it did not align with his observations. (Def.’s Br. at 4.) The Commissioner also

notes that Plaintiff’s treatment was “generally effective at treating Plaintiff’s impairments,” and

that Dr. Leinenbach’s opinion “constitutes substantial evidence supporting the ALJ’s reasoning.”

(Def.’s Br. at 4.)

        The Court is not persuaded by the Commissioner’s arguments. In finding that Gambill’s

opinion did not align with “his own observations” (the majority of which are detailed above, see

supra Part I.B.2-3), the ALJ cited only one of Gambill’s treatment notes. (See Tr. 457, reflecting

that on November 22, 2017, Gambill stated that Plaintiff was able to “reduce daily pain and

perform daily activities with current medication”). Plaintiff’s podiatrist, not Gambill, issued the

other treatment note that the ALJ cited in support of her finding that Gambill’s opinion does not

align with his own observations. (See Tr. 435-37, showing that on February 13, 2017, Plaintiff

presented for a diabetic foot check and exhibited full muscle strength on examination). When

these two records are compared to the records described in Part I.B.2-3, it is evident that

Gambill’s opinion aligns with his own observations and that the ALJ cherry-picked records to

discount his opinion. Accordingly, the ALJ erred in discounting Gambill’s opinion. See Holohan,

246 F.3d at 1201 (stating that the court “cannot affirm the Commissioner’s decision ‘simply by

isolating a specific quantum of supporting evidence’”) (citation omitted); Kovach v. Berryhill,

No. 18-1848, 2019 WL 4745036, at *8 (S.D. Cal. Sept. 30, 2019) (explaining that an “ALJ




PAGE 17 – OPINION AND ORDER
cannot cherry-pick portions of the record to support a conflict with the treating physician’s

opinion”).

       In conclusion, the ALJ failed to provide germane reasons for discounting Gambill’s

opinion.

III.   REMEDY

       A.      Applicable Law

       “Generally when a court of appeals reverses an administrative determination, ‘the proper

course, except in rare circumstances, is to remand to the agency for additional investigation or

explanation.’” Benecke v. Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citation omitted). In a

number of cases, however, the Ninth Circuit has “stated or implied that it would be an abuse of

discretion for a district court not to remand for an award of benefits when [the three-part credit-

as-true standard is] met.” Garrison v. Colvin, 759 F.3d 995, 1021 (9th Cir. 2014) (citations

omitted).

       The credit-as-true standard is met if three conditions are satisfied: “(1) the record has

been fully developed and further administrative proceedings would serve no useful purpose; (2)

the ALJ has failed to provide legally sufficient reasons for rejecting evidence, whether claimant

testimony or medical opinion; and (3) if the improperly discredited evidence were credited as

true, the ALJ would be required to find the claimant disabled on remand.” Garrison, 759 F.3d at

1020 (citations omitted). Even when the credit-as-true standard is met, the court retains the

“flexibility to remand for further proceedings when the record as a whole creates serious doubt

as to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id.

at 1021.

///

///

PAGE 18 – OPINION AND ORDER
        B.      Analysis

        The Court finds that the credit-as-true standard is satisfied here and that remand for an

award of benefits is warranted.

        First, the Court finds that the record has been fully developed. It includes over seven

years’ worth of treatment notes, testimony from Plaintiff about her symptoms and limitations,

and an opinion from Plaintiff’s long-time treating provider, Gambill. The ALJ and Plaintiff’s

counsel asked the VE hypothetical questions that addressed whether a worker with Plaintiff’s

limitations could sustain gainful employment, and the VE testified that Plaintiff’s limitations

would preclude work. (See Tr. 52, “If a person was going to miss work four or more times per

month on average [on an] ongoing basis what impact would that have on the unskilled

occupational base [that you identified as suitable for Plaintiff]? A. Well again, based on my

vocational experience . . . that would rule out competitive employment because it would be

beyond what employers would accept. One day per month on an ongoing basis is what I’ve

identified in working with employers.”; cf. Tr. 520, showing that Gambill opined that Plaintiff’s

“medical problems [would] prevent her from being able to maintain a regular work

schedule . . . [at least] 4 days per month”; Tr. 33-34, 40-41, reflecting that Plaintiff testified that

she was fired after nearly twenty-seven years because she was missing too much work due to her

neuropathy symptoms, and that her feet would swell up so bad that she occasionally “couldn’t

even get [her work] boots on”; Tr. 197, stating that Plaintiff “typically can barely function

enough to get by from day to day”).

        As to further proceedings, the Commissioner does not explain how further proceeding

would serve a useful purpose here. (See Def.’s Br. at 5, arguing only that a remand for benefits is

inappropriate because “Plaintiff cannot establish the rare circumstances necessary for a deviation

from the ordinary remand rule”). In this Court’s view, Ninth Circuit precedent and the objectives
PAGE 19 – OPINION AND ORDER
of the credit-as-true standard foreclose any suggestion that a remand for the purpose of allowing

the ALJ to have a mulligan qualifies as a remand for a “useful purpose”:

                Although the Commissioner argues that further proceedings would
                serve the ‘useful purpose’ of allowing the ALJ to revisit the
                medical opinions and testimony that she rejected for legally
                insufficient reasons, our precedent and the objectives of the credit-
                as-true rule foreclose the argument that a remand for the purpose
                of allowing the ALJ to have a mulligan qualifies as a remand for a
                ‘useful purpose’ under the first part of credit-as-true analysis.

Garrison, 759 F.3d at 1021; see also Benecke, 379 F.3d at 595 (“Allowing the Commissioner to

decide the issue again would create an unfair ‘heads we win; tails, let’s play again’ system of

disability benefits adjudication.”); Moisa v. Barnhart, 367 F.3d 882, 887 (9th Cir. 2004) (“The

Commissioner, having lost this appeal, should not have another opportunity to show that [the

claimant] is not credible any more than [the claimant], had he lost, should have an opportunity

for remand and further proceedings to establish his credibility.”). Accordingly, the Court finds

that Plaintiff meets the first part of the credit-as-true analysis.

        Second, as discussed above, the ALJ failed to provide legally sufficient reasons for

rejecting Plaintiff’s testimony and Gambill’s opinion. Accordingly, the Court finds that Plaintiff

satisfies the second part of the credit-as-true analysis.

        Third, if the improperly discredited evidence were credited as true, the ALJ would be

required to find Plaintiff disabled because her impairments would cause her to exceed the

customary tolerance for absences.

        For these reasons, and because the Court does not have serious doubt about whether

Plaintiff is disabled, the Court exercises its discretion to remand this case for an award of

benefits.




PAGE 20 – OPINION AND ORDER
                                    CONCLUSION

      For the reasons stated, the Court REVERSES the Commissioner’s decision and

REMANDS for an award of benefits.

      IT IS SO ORDERED.

      DATED this 6th day of April, 2020.


                                               STACIE F. BECKERMAN
                                               United States Magistrate Judge




PAGE 21 – OPINION AND ORDER
